             Case 1:99-cr-01048-DC Document 226 Filed 11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

                      - against -                           :                 ORDER

JOHNNY MARTINEZ,                                            :                 99-CR-1048-4 (DC)

                              Defendant.                    :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

            On November 4, 2020, defendant Johnny Martinez, proceeding pro se,
moved for compassionate release. Dkt. No. 223. It is hereby ORDERED as follows:

                    (1) The Government shall respond to the motion by Monday, November
23, 2020; and

            (2) If Mr. Martinez wishes to submit reply papers, he shall do so by
Friday, December 4, 2020.

             The Clerk of Court is directed to mail a copy of this Order to Mr. Martinez
and to the Government at the addresses listed below.

                    SO ORDERED.

Dated:              New York, New York
                    November 10, 2020
                                                                      /s/ Denny Chin_____
                                                                 DENNY CHIN
                                                                 United States Circuit Judge
                                                                 Sitting by Designation
        Case 1:99-cr-01048-DC Document 226 Filed 11/10/20 Page 2 of 2




To:   Julio Cesar Lopez Pena
      52655-054
      FCI Coleman-MED
      PO Box 1032
      Coleman, Florida 33521-1032

      Kiersten Ann Fletcher, Esq.
      United States Attorney's Office, SDNY
      One Saint Andrew's Plaza
      New York, NY 10007




                                         2
